Me. Justice Gaby, opinion on petition foe rehearing. There is a serious side to this petition that deserves impartial consideration. It is true that at the instance of the appellant the court did in other instructions tell the jury that to recover, the appellee “must prove his case as is alleged in the declaration, ” and that the court need not repeat “ the same principle of law.” But it is a part of the rule that the principle should have been “ once fairly and intelligibly ” stated to the jury—not “ intelligently ” as the petition quotes from May v. Tallman, 20 Ill. 443. Double-entry book-keeping is not intelligible to very many intelligent people. This court has heretofore expressed its sense of the absurdity of referring a jury to the declaration as to the issues in a case. Penn Co. v. Versten, 41 Ill. App. 345. The appellant was entitled to an instruction which, ii heeded, would instruct that a specific act done or omitted would have a specific effect, if the consequence was a matter of law. “ Instructions should in a clear, concise and comprehensive manner inform the jury as to what material facts must be found, to recover or to bar a recovery. They should never be argumentative, equivocal, or unintelligible to the jury. What may be plain to a lawyer, or a mind well trained to reason and to apply principles, may be to those not in the habit of reasoning, obscure and difficult of being understood.” Moshier v. Kitchell, 87 Ill. 18. The reference in the original opinion to the instruction given for the appellee was wholly unnecessary, though not unnatural. The right of the appellant to a plain, simple instruction upon a material point, did not depend upon the action of the court at the instance of the appellee. And that right was not lost by having asked and obtained other instructions which only, by a not very obvious train of reasoning, referred to that material point. Rehearing denied.